Exhibit 10.8
 
EXCHANGE AGREEMENT
 
This Exchange Agreement (this “Agreement”) is dated as of June 17, 2014, by and
among SIGNAL GENETICS LLC, a Delaware limited liability company (the “Company”),
LEBOW ALPHA LLLP, a Delaware limited liability limited partnership (“Alpha”),
LEBOW GAMMA LIMITED PARTNERSHIP, a Delaware limited partnership (“Gamma”), BSL
CAPITAL, INC., a Nevada corporation (“BSL” and, together with Alpha and Gamma,
the “Lenders”), BENNETT S. LEBOW, an individual, the LEBOW 2012 NEVADA TRUST and
the LFIT-A TRUST (together with the LeBow 2012 Nevada Trust, the “Trusts,” and,
together with Alpha, the “Recipients”).
 
WHEREAS, on December 31, 2013, the Company issued an Amended and Restated
Secured Demand Promissory Note (the “Note”) in the amount of $25,000,000 to
Alpha, which bears interest at an annual interest rate of 8.0%, which Note
includes all of the principal and interest then owed to Alpha and the other
Lenders;
 
WHEREAS, as of June 17, 2014, the total amount of indebtedness under the Note
(including principal and accrued but unpaid interest) is $28,326,287 (the “Note
Amount”);
 
WHEREAS, Alpha holds 10,000 Class B Units of Myeloma Health LLC, a subsidiary of
the Company (the “Myeloma Units”);
 
WHEREAS, the Company intends to convert (the “Conversion”) from a Delaware
limited liability company to a Delaware corporation (the “Corporation”)
immediately prior to its initial public offering (“IPO”);
 
WHEREAS, the Company intends that, for U.S. federal income tax purposes, the
Conversion and the IPO shall collectively qualify as an integrated transaction
described in Internal Revenue Code Section 351, followed immediately by a
liquidation of the Company;
 
WHEREAS, the Lenders have agreed to transfer an aggregate principal amount of
$7,000,000 of the Note Amount to the Trusts;
 
WHEREAS, in connection with the Conversion and the IPO, the Lenders and the
Recipients have agreed to exchange $27,326,287 of the Note Amount (the “Exchange
Amount”) for a number of Class C units (the “Class C Units”) of the Company to
be issued to the Lenders and the Recipients, in the amounts set forth on
Appendix A attached hereto (the “Class C Exchange”), with the aggregate number
of Class C Units being equal to the Exchange Amount divided by the initial
public offering price of the shares of common stock, par value $0.01 per share,
of the Corporation (the “Common Stock”) to be offered and sold in the IPO, and
which Class C Units shall automatically convert into an equal number of shares
of Common Stock (the “Shares”) of the Corporation at the time of the Conversion,
and immediately prior to the IPO;
 
WHEREAS, in connection with the Conversion and the IPO, Alpha has also agreed to
withdraw as a member of Myeloma Health LLC and to relinquish all of its right,
title and interest in and to the Myeloma Units, such that following such
relinquishment the Corporation will be the sole member of Myeloma Health LLC;
and
 
 
 

--------------------------------------------------------------------------------

 
WHEREAS, it is the intention of the Company that, for U.S. federal income tax
purposes, the Class C Exchange shall be treated as the Company satisfying the
Exchange Amount with an amount of money equal to the fair market value of the
Class C Units issued pursuant to this Agreement, as described in Section
108(e)(8) of the Internal Revenue Code of 1986, as amended (the “Code”).
 
NOW, THEREFORE, in consideration of the mutual covenants, terms and conditions
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
 
1.  
ISSUE AND EXCHANGE OF SECURITIES.

 
1.1 Authorization of Class C Units. Prior to the Closing (as defined below), the
Company shall have amended and restated its current Amended and Restated Limited
Liability Company Agreement, as amended (the “Operating Agreement, and as
further amended and restated as contemplated herein, the “New
Operating  Agreement”) to authorize a new class of units of the Company to be
designated the “Class C Units” and shall have authorized the Class C Exchange
and the Conversion, pursuant to which the Class C Units shall be automatically
converted into the Shares.
 
1.2 Exchange and Issuance of Class C Units. The Lenders and the Recipients agree
to exchange the Exchange Amount for the Class C Units to be issued to the
Lenders and the Recipients and the Company agrees to issue to the Lenders and
the Recipients the Class C Units, in the amounts set forth on Appendix A
attached hereto, in exchange for the Exchange Amount.
 
2.  
CLOSING; DELIVERY.

 
2.1 Closing. The Class C Units shall be issued to the Lenders and the Recipients
immediately after the pricing of the IPO and immediately prior to the execution
of the Underwriting Agreement as part of the Class C Exchange and immediately
thereafter exchanged for the Shares upon the Conversion on the date hereof (the
“Closing”).
 
2.2 Cancellation and Conversion; Delivery. At the Closing, the Lenders shall
deliver to the Company the Note, which shall be cancelled and all obligations
thereunder shall be released and discharged, and the Company shall deliver the
Shares to the Lenders and the Recipients, as set forth on Appendix A attached
hereto, and, at the Company’s discretion, either (i) a new Secured Demand
Promissory Note for a principal amount equal to the difference between the Note
Amount and the Exchange Amount (the “Debt Balance Amount”) or (ii) preferred
stock of the Corporation, par value $0.01 per share, with a liquidation
preference equal to the Debt Balance Amount (the “Preferred Stock”), to Alpha or
another entity as determined by Mr. LeBow.
 
2.3 Transfer of Class C Units to Alpha. Following the issuance of Class C Units
to Gamma and BSL and prior to the Conversion, each of Gamma and BSL shall
transfer its Class C Units to Alpha.
 
 
- 2 -

--------------------------------------------------------------------------------

 
2.4 Surrender of Myeloma Units. At the Closing, Alpha shall deliver to the
Company any certificate(s) representing the Myeloma Units.
 
3.  
REPRESENTATIONS AND WARRANTIES OF THE LENDERS AND THE RECIPIENTS. The Lenders
and the Recipients, as applicable, make the following representations and
warranties as of the date hereof:

 
3.1 Requisite Power and Authority. Each of the Lenders and the Recipients has
all of the necessary power, authority and capacity under all applicable
provisions of law to execute and deliver this Agreement and to carry out its
provisions. All actions on the part of the Lenders and the Recipients required
for the lawful execution and delivery of this Agreement have been or will be
effectively taken prior to the Closing. Upon its execution and delivery, this
Agreement will be a valid and binding obligation of the Lenders and the
Recipients, enforceable in accordance with its terms.
 
3.2 Investment Representations. Each of the Lenders and the Recipients
understand that neither the Class C Units to be issued in the Class C Exchange
nor the Shares into which the Class C Units shall be automatically converted at
the time of the Conversion nor any Preferred Stock that may be issued to the
Lenders and Recipients hereunder in exchange for the Debt Balance Amount
(collectively referred to hereinafter interchangeably as the “Securities”), have
been registered under the Securities Act of 1933, as amended (the “Act”). Each
of the Lenders and the Recipients also understand that the Securities are being
offered and exchanged pursuant to an exemption from registration contained in
the Act based in part upon his representations provided in this Agreement. The
Lenders and the Recipients, as applicable, hereby represent and warrant as
follows:
 
3.2.1 Acquisition Entirely for Own Account. The Lenders and the Recipients are
acquiring the Securities for their own account, for investment only, not as
nominee or agent, and not with a view to the resale or distribution of any part
thereof, and the Lenders and the Recipients have no present intention of
selling, granting any participation in, or otherwise distributing the same. By
executing this Agreement, the Lenders and the Recipients further represent that
they do not have any contract, undertaking, agreement or arrangement with any
person to sell, transfer or grant participation to such person or to any third
person, with respect to any of the Securities.
 
3.2.2 Disclosure of Information. The Lenders and the Recipients have received
all of the information they consider necessary or appropriate for deciding
whether to exchange the Exchange Amount in consideration for the Securities.
Each of the Lenders and the Recipients further represent that it has had an
opportunity to discuss the Company’s business, management and financial affairs
(including without limitation its currently anticipated requirement for capital)
with the Company and to ask questions and receive answers from the Company
regarding the terms and conditions of the offering of the Securities and have
concluded that such terms and conditions are fair to the Lenders and the
Recipients.
 
 
- 3 -

--------------------------------------------------------------------------------

 
3.2.3 Ability to Bear Economic Risk. The Lenders and the Recipients have such
knowledge and experience in financial and business matters that they are capable
of evaluating the merits and risks of an investment in the Company (and the
Corporation following the Conversion) and have the capacity to protect their own
interests in connection with the transactions contemplated in this Agreement. In
determining whether to make the Class C Exchange, the Lenders and the Recipients
have relied solely on their own knowledge and understanding of the Company and
its business based upon his own due diligence investigations and the information
furnished by the Company to them. Each of the Lenders and the Recipients
understands that it must bear the economic risk of the Class C Exchange
indefinitely unless the Securities are registered pursuant to the Act, or an
exemption from registration is available. The Lenders and the Recipients
understand that the Company has no present intention of registering the
Securities. The Lenders and the Recipients also understand that there is no
assurance that any exemption from registration under the Act will be available
and that, even if available, such exemption may not allow the Lenders and the
Recipients to transfer all or any portion of the Securities under the
circumstances, in the amounts or at the times the Lenders and the Recipients
might propose. Further, the Lenders and the Recipients are not aware of any
publication or any advertisement in connection with the transactions
contemplated in this Agreement.
 
3.2.4 Restricted Securities. The Lenders and the Recipients understand that the
Securities may not be sold, transferred, or otherwise disposed of without
registration under the Act, or an exemption therefrom, and that in the absence
of an effective registration statement covering the offer and sale of the
Securities or an available exemption from registration under the Act, the
Securities must be held indefinitely. In particular, the Lenders and the
Recipients are aware of the provisions of Rule 144 promulgated under the Act and
that the Securities may not be sold pursuant to Rule 144 unless all of the
conditions of that Rule are met. Among the conditions for use of Rule 144 may be
the availability of certain current information to the public about the Company.
 
3.2.5 Accredited Investor. Each of the Lenders and the Recipients is an
“accredited investor” as such term is defined in Rule 501 of Regulation D under
the Act.
 
3.2.6 Counsel. The Lenders and the Recipients acknowledge that they have had the
opportunity to review this Agreement, and the transactions contemplated by this
Agreement, with their own legal counsel. The Lenders and the Recipients are
relying solely on such counsel and not on any statements or representations of
the Company or its agents for legal advice with respect to this investment or
the transactions contemplated by this Agreement.
 
3.2.7 Tax Advisors. The Lenders and the Recipients have reviewed with their own
tax advisors the U.S. federal, state, local and foreign tax consequences of this
investment and the transactions contemplated by this Agreement. With respect to
such matters, the Lenders and the Recipients rely solely on such advisors and
not on any statements or representations of the Company or any of its agents,
written or oral. The Lenders and the Recipients understand that they (and not
the Company) shall be responsible for their own tax liability that may arise as
a result of this investment or the transactions contemplated by this Agreement.
 
 
- 4 -

--------------------------------------------------------------------------------

 
3.3 Representations Related to Myeloma Units. Alpha represents and warrants that
the Myeloma Units are owned solely by it, free and clear of any and all liens,
encumbrances, pledges, mortgages, hypothecations, assignments, preferences,
covenants, conditional sales, leases, security interests, claims, charges,
assessments, options, rights of first refusal, transfer or voting restrictions
or any other restrictions of any kind or nature whatsoever. The Myeloma Units
constitute 100% of the economic or other interests in Myeloma Health LLC owned
by Alpha or in which Alpha has any interest.
 
4.  
REPRESENTATIONS AND WARRANTIES OF THE COMPANY. The Company makes the following
representations and warranties as of the date hereof:

 
4.1 Organization and Standing. The Company is a limited liability company duly
formed, validly existing and in good standing under the laws of the State of
Delaware. The Company and each direct or indirect subsidiary of the Company has
all requisite power and authority to carry out their respective businesses as
presently conducted and proposed to be conducted.
 
4.2 Authorization. The execution, delivery and performance of this Agreement by
the Company have been duly authorized by all requisite action and this Agreement
constitutes the legal, valid and binding obligation of the Company enforceable
in accordance with its terms.
 
4.3 Compliance. The Company is not in violation or default of any term of its
Certificate of Formation or its Operating Agreement. The execution, delivery,
and performance of and compliance with this Agreement, and the issuance and
exchange of the Securities pursuant hereto will not, with or without the passage
of time or giving of notice, result in any violation of, or be in conflict with
or constitute a default under any term of the Certificate of Formation, the
Operating Agreement or the New Operating Agreement, or result in the creation or
imposition of any mortgage, pledge, lien, encumbrance or charge upon any of the
properties or assets of the Company.
 
4.4 Capitalization. All of the outstanding units of the Company have been duly
authorized, validly issued and fully paid and are not subject to any preemptive
right, right of first refusal or similar right on the part of the Company or any
other person and all such capital stock has been (or will have been) offered,
issued and sold in all material respects in accordance with all applicable laws.
The Securities, when issued in accordance with the terms of this Agreement,
shall be duly authorized, validly issued, fully paid and non-assessable.
 
 
- 5 -

--------------------------------------------------------------------------------

 
5.  
MISCELLANEOUS.

 
5.1 Legend. Any certificate representing the Securities shall bear an
appropriate legend indicating that such Securities are “restricted securities”
for purposes of the Securities Act of 1933, as amended, and subject to
restrictions on transfer.
 
5.2 Survival of Warranties. The warranties and representations of the Company
and the other parties made herein shall survive the execution and delivery of
this Agreement and the closing of the transaction contemplated hereby and shall
in no way be affected by any investigation or lack of investigation of the
subject matter thereof made by or on behalf of the other parties or the Company.
 
5.3 Amendment and Modification; Waiver. This Agreement may only be amended,
modified or supplemented by an agreement in writing signed by each party hereto.
No waiver by any party of any of the provisions hereof shall be effective unless
explicitly set forth in writing and signed by the party so waiving. No waiver by
any party shall operate or be construed as a waiver in respect of any failure,
breach or default not expressly identified by such written waiver, whether of a
similar or different character, and whether occurring before or after that
waiver. No failure to exercise, or delay in exercising, any right, remedy, power
or privilege arising from this Agreement shall operate or be construed as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.
 
5.4 Notice. All notices, requests, consents, claims, demands, waivers and other
communications required or permitted by this Agreement shall be in writing and
shall be deemed to have been given: (a) when delivered by hand; (b) when
received by the addressee if sent by overnight courier; (c) on the date sent by
facsimile or e-mail if sent during normal business hours of the recipient, and
on the next business day if sent after normal business hours of the recipient;
or (d) forty-eight (48) hours after being deposited in the U.S. mail, as
certified or registered mail, with postage prepaid, and addressed to the party
to be notified at such party’s address as set forth on the signature pages
hereto, or as notified to the Company in writing, or as subsequently modified by
written notice.
 
5.5 Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, portions of such provisions, or such
provisions in their entirety, to the extent necessary, shall be severed from
this Agreement, and the balance of this Agreement shall be enforceable in
accordance with its terms.
 
5.6 Governing Law. All issues and questions concerning the application,
construction, validity, interpretation and enforcement of this Agreement shall
be governed by and construed in accordance with the internal laws of the State
of Delaware, without giving effect to any choice or conflict of law provision or
rule.
 
5.7 Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of the parties hereto and their respective successors and
permitted assigns.
 
 
- 6 -

--------------------------------------------------------------------------------

 
5.8 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original and all of which together shall constitute one
instrument. A signed copy of this Agreement delivered by facsimile, e-mail or
other means of electronic transmission shall be deemed to have the same legal
effect as delivery of an original signed copy of this Agreement.
 
[Remainder of page intentionally left blank; Signature Page follows]
 
 
 
 
 
 
 
- 7 -

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and the year first written.
 
SIGNAL GENETICS LLC
 


 
By: /s/ Samuel D. Riccitelli                           
Name:  Samuel D. Riccitelli
Title:  President and CEO
 


 
/s/ Bennett S. LeBow                                   
BENNETT S. LEBOW
 


 
LEBOW ALPHA LLLP
 
By: /s/ Bennett S. LeBow                           
Name: Bennett S. LeBow
 


 
LEBOW GAMMA LIMITED PARTNERSHIP
 


 
By: /s/ Bennett S. LeBow                           
Name: Bennett S. LeBow
 


 
BSL CAPITAL, INC.
 


 
By: /s/ Bennett S. LeBow                           
Name: Bennett S. LeBow
 


 
[Signal Genetics LLC Exchange Agreement]
 
 
 

--------------------------------------------------------------------------------

 
LFIT-A TRUST
 
By: /s/ Seth R. Kaplan                                 
Name: Seth R. Kaplan, as Trustee of the LIFT-A Trust u/a/d June 13, 2014
 


 
LEBOW 2012 NEVADA TRUST
 
By: /s/ Stephen Danner                              
Name: Stephen Danner, Family Trustee
 
 
 
PREMIER TRUST, INC., Independent Trustee and Administrative Trustee
 
By: /s/ Brian Simmons                                 
Name: Brian Simmons
Title: VP/Trust Officer
 


 


 


 


 
 [Signal Genetics LLC Exchange Agreement]
 
 
 

--------------------------------------------------------------------------------

 
Appendix A
 
Name
Exchange Amount
Class C Units of Signal Genetics LLC
Shares of Common Stock of Signal Genetics, Inc.
Lenders
$20,326,287
2,032,629*
2,032,629*
LFIT-A Trust
$3,500,000
350,000
350,000
LeBow 2012 Nevada Trust
$3,500,000
350,000
350,000
TOTAL:
$27,326,287
2,732,629
2,732,629



 
* Following the transfer of Class C Units from Gamma and BSL to Alpha, and prior
to the Conversion, Alpha will hold all 2,032,629 Class C Units, which will be
converted into 2,032,629 shares of common stock of Signal Genetics, Inc. in
connection with the Conversion.
 